Case 5:19-cv-01594-AB-KK Document 3 Filed 08/23/19 Page 1iof4 Page ID#:33

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

 

I. (a) PLAINTIFFS ( Check box if you are representing yourself [])

WELDON STRACHAN, an individual,

DEFENDANTS

Individual and DOES

( Check box if you are representing yourself C] )

1 through 100, inclusive;

LOS ANGELES POLICE DEPARTMENT, a Government Entity, WILLIAM CLARK, an

 

(b) County of Residence of First Listed Plaintiff LOS ANGELES

(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

LOS ANGELES

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Fernando D. Vargas, Esq.
LAW OFFICES OF FERNANDO D. VARGAS
8647 Haven Avenue, Suite 200, Rancho Cucamonga, CA 91730

Tel.: (909) 982-0707 and Fax: (909)982-7182 e-mail: navablaw@gmail.com

 

Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Michael N. Feuer, City Attorney (SBN 111529x)
Matthew P. Mattis, Deputy City Attorney (SBN 255839)
200 N. Main St. 6th Fr., CHE, Los Angeles, CA 90012
Tel.: (213) 978-7029 and Fax: (213) 978-8785 e-mail: Matthew.mattis@lacity.org

 

Il. BASIS OF JURISDICTION (Place an X in one box only.)

1, U.S. Government
Plaintiff

2. U.S. Government
Defendant

3. Federal Qu

Government

4. Diversity (Indicate Citizenship
of Parties in Item III)

Il. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)

, PTF DEF _ PTF DEF
estion (U.S. Citizen of This State [x] 1 [x] 1 Incorporated or Principal Place Cla4
Not a Party) of Business in this State

Citizen of Another State ["] 2. [[] 2. Incorporatedand Principal Place [[] 5 [] 5
of Business in Another State

Citizen or Subject of a . .

Foreign Countey C3 [13 Foreign Nation []é [6

 

 

IV. ORIGIN (Place an X in one box only.)

O

1. Original 2.

Proceeding

Removed from
State Court

O

3. Remanded from

O

Appellate Court

4. Reinstated or
Reopened

O

5. Transferred from Another
District (Specify)

O

6, Multi-
District
Litigation

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [_] No
CLASS ACTION under F.R.Cv.P. 23:

[ ]Yes No

[_] MONEY DEMANDED IN COMPLAINT: $

VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
28 U.S.C. Sections 1441(a) and 1446(a)

(Check "Yes" only if demanded in complaint.)

 

VII. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS |
(J 375 False Claims Act |] 110 Insurance [] 240 Torts to Land o Fins ee ralization Habeas Corpus: [_] 820 Copyrights
oO
oO 400 State [J 120 Marine {-] 245 Tort Product Ppieene [_] 463 Alien Detainee [_] 830 Patent
Reapportionment Liability 0 465 Other oO 510 Motions to Vacate
[J 410 Antitrust [7] 130 Miller Act [[] 290 All Other Real Immigration Actions |“ Sentence (_] 840 Trademark
. Property TORTS (_] 530 General SOCIAL SECURITY
(1) 430 Banks and Banking |] 140 Negotiable TORTS
Instrument PERSONAL PROPERTY CT 535 Death Penalty C] 861 HIA (1395ff)
D fates Bia ane See [] 370 Other Fraud Other: (1) 862 Black Lung (923)
[_] 460 Deportation Enlarcerment of O 315 Airplane () 371 Truth in Lending ([] 540 Mandamus/Other [_] 863 DIWC/DIWW (405 (g))
Oo 470 Racketeer Influ- 9 Product Liability Oo 380 Other Personal |[—] 550 Civil Rights [-] 864 SSID Title XVI
enced & Corrupt Org. |[_] 151 Medicare Act Oo oe Libel & Property Damage O 555 Prison Condition [1] 865 RSI (405 (g))
[-] 480 Consumer Credit 152 Recovery of 330 Fed. Employers’ |] aedue eB 560 Civil Detainee
490 Cable/Sat TV [] Defaulted student |] [jability F Conditions of FEDERAL TAX SUITS
O e/Sa Loan (Excl. Vet.) BANKRUPTCY Confinement aa
680 Recueil [1 340 Marine FORFEITURE/PENALTY —1L] 870 Taxes (U.S. Plaintiff or
ecurities/Com- a
Eo) edited Exchanne 153 Recovery of 345 Marine Product |] f22ppeal 28 Defen ant)
9 [_] Overpaymentof |] Liabilit USC 158 625 Drug Related oO 871 IRS-Third Party 26 USC
890 Other Statutor Vet. Benefits ¥ LC] Seizure of Property 21 7609
Y 423 Withdrawal 28
CT ‘
Actions IE) 350Motor Vehicle |] USC USC 881
[7] 160 Stockholders : 157 orn
(1 891 Agricultural Acts Suits [255 Motor Vehicle CIVILRIGHTS _|L] 90 Other
roduct Liability
ivil Ri LABOR
Oo a3 Envinoninetital [] 190 Other ~ 360 Other Personal [x] 440 Other Civil Rights ’
Contract Injury [] 441 Voting O 710 Fair Labor Standards
C 895 Freedom of Info. 195 Contract 362 Personal Injury- nite
Act O Product Liability O Med Malpratice [] 442 Employment [] 720 Labor/Mgmt.
{-] 896 Arbitration [[] 196 Franchise 365 Personal Injury- |[7] 443 Housing/ Relations
O Product Liability ACCOMDREROHS [_] 740 Railway Labor Act
899 Admin. Procedures REAL PROPERTY 367 Health Care/ 445 American with 751 Family and Medical
[_] Act/Review of Appeal of [] 210 Land [7] Pharmaceutical L] Disabilities- Ly A y
Agency Decision Condemnation Personal Injury Employment CANE-ACE
[7] 220 Foreclosure Product Liability g 446 American with Oo 790 Other Labor
fiat call Disabilities-Oth Litigation
368 Asbest sabi Other
[250 Constitutionality of 230 Rent Lease& [7] pons’ fi OS 791 Employee Ret. Inc
rsonal Injur i Inc.
State Statutes Ejectment Product Liability Ly aap eaieation CI mecurity ACE

 

 

 

 

 

 

FOR OFFICE USE ONLY:
CV-71 (10/14)

Case Number:

CIVIL COVER SHEET

Page 1 of 3
Case 5:19-cv-01594-AB-KK Document 3 Filed 08/23/19 Page 2o0f4 Page ID #:34
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

VII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

[x] Yes [-] No

If "no," skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

 

[_] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
[_] Orange Southern
Riverside or San Bernardino Eastern

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes No

If "no," skip to Question C. If "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

=>

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

=>

O

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes [x] No

If"no," skip to Question D. If "yes," answer
Question C.1, at right.

C.1, Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

=

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

€.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

=>

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.

 

 

Cc] Enter "Western" in response to Question E, below, and continue
from there.
A. B. Cc.
: ; aeiee Riverside or San Los Angeles, Ventura,
QUESTION D:'Cocation'of plaintiffs and defendants? Orange County Bernardino County | Santa Barbara, or San
Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.) LJ LJ

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

L

O

 

 

 

 

D.1. Is there at least one answer in Column A?

[_] Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If"no," go to question D2 to the right.

[x] No

=>

D.2. Is there at least one answer in Column B?

Yes | No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter "Eastern" in response to Question E, below.

If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B, C, or D above: ea

 

EASTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[_] Yes No

 

CV-71 (10/14)

CIVIL COVER SHEET

Page 2 of 3

 
Case 5:19-cv-01594-AB-KK Document 3 Filed 08/23/19 Page 30f4 Page ID #:35
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO CJ YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

NO [] Yes

If yes, list case number(s):

 

Civil cases are related when they (check all that apply):
LC] A. Arise from the same or a closely related transaction, happening, or event;
[| B. Call for determination of the same or substantially related or similar questions of law and fact; or
C] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):
LJ A. Arise from the same or a closely related transaction, happening, or event;
C] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

a)
X. SIGNATURE OF ATTORNEY 7 C
(OR SELF-REPRESENTED LITIGANT); MATTHEW'P. MATTIS, Deputy City Attorney DATE: 8-22-19

 

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation Substantive Statement of Cause of Action
All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
861 HIA include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))
862 BL All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969, (30 U.S.C.
923)
863 DIWC All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus

all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

863 DIWW All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
864 SSID amended
865 RSI All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

(42 U.S.C. 405 (g))

 

CV-71 (10/14) CIVIL COVER SHEET Page 3 of 3
CoC Oo OST DH AH BR WH YP —

Ne BM YP BY BR BR RD ORD Rr eR ee ee eae
Oo TDN nA FR WwW NY YF DTD OMA KH A BB WY VY

 

 

Case 5:19-cv-01594-AB-KK Document 3 Filed 08/23/19 Page 4of4 Page ID #:36

PROOF OF SERVICE
I, MARGARIT AVESYAN, declare:

I am employed in the County of Los Angeles, California. I am over the age of 18
years, and not a party to the within action; my business address is 200 North Main Street,
600 City Hall East, Los Angeles, California 90012.

On August 23, 2019, I served the foregoing document described as:

CIVIL COVER SHEET
on the interested parties in this action:

Attorney for Plaintiff:
Fernando D. Vargas, Esq.

LAW OFFICES OF FERNANDO D. VARGAS
8647 Haven Avenue, Suite 200

Rancho Cucamonga, CA 91730

Telephone: 909//982-0707

Fax: 909/982-7182

Email: navablaw ail.com

by placing & the original O true copies thereof enclosed in sealed envelopes
addressed as follows:

BY MAIL

*I deposited such envelope in the mail at Los Angeles, California. The
envelope was mailed with postage thereon fully prepaid.

i As follows: I am “readily familiar” with my employer’s business practice for
collection and processing of correspondence for mailing with the United States Postal
Service. I am aware that on motion of the party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after date of deposit for mailing
affidavit.

I hereby certify that I am employed in the office of a member of the Bar of this Court at
whose direction the service was made. I hereby certify under the penalty of perjury that the
foregoing is true and correct.

Executed this 23" day of August, 2019, at Los Angeles, California.

Whe ceautd ee

MbARGARIT AVESYAN

 
